EXHIBIT 10.2
December 23, 2008
AMENDMENT NO. 1
to the
RESTRICTED STOCK UNIT AWARD AGREEMENT
          AMENDMENT (“Amendment No. 1”) dated as of the 23rd day of
December 2008, by and between Polo Ralph Lauren Corporation, a Delaware
corporation (the “Corporation”), and Roger N. Farah (the “Executive”).
          WHEREAS, the Corporation and the Executive wish to amend the
Restricted Stock Unit Award Agreement between the parties effective as of
July 1, 2004 (the “RSU Agreement”) to bring it into compliance with Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations issued or
to be issued by the Department of the Treasury thereunder;
          NOW, THEREFORE, the parties hereby agree to amend the RSU Agreement,
effective as of January 1, 2005, as follows.
     1. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the RSU Agreement.
     2. The first two sentences of Section 3(a) are hereby replaced with the
following:
     “The Participant shall be entitled to receive payment in the form of Shares
for each vested Unit subject to the Performance Award no later than two and one
half (21/2) months following the end of the applicable fiscal year at which
vesting of such Units is determined (or such earlier date of vesting as
prescribed by Section 2(c) hereof). The Participant shall be entitled to receive
payment in the form of Shares for each vested Unit subject to the Time-Based
Award no later than ninety days following the termination of the Participant’s
employment (or, if earlier, upon the occurrence of a Change of Control during
the Participant’s employment; provided that such Change of Control is also a
change in the ownership, effective control or a substantial portion of the
assets (in each case, within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations issued or to be issued by the
Department of the Treasury thereunder (“Section 409A”)) of the Corporation.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Amendment to be duly
executed and the Executive has hereunto set his hand, effective as of the date
hereof, subject to the conditions set forth herein.

            POLO RALPH LAUREN CORPORATION           By:   /s/ Mitchell Kosh    
    Name:   Mitchell Kosh      Title: 
Date: Senior Vice President 
January 9, 2009              /s/ Roger N. Farah       Executive: Roger N. Farah 
Date:          January 6, 2009         

2